Case 20-03037-KLP              Doc 10    Filed 05/20/20 Entered 05/20/20 15:23:34         Desc Main
                                         Document     Page 1 of 2



                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

   In re:                                                   :
                                                            :
             CHERYL CIBULA PAYNE,                           : Case No: 20-30524
                                                            : Chapter 13
                       Debtor.                              :
                                                            :
   THOMAS C. PAYNE,                                         :
              Plaintiff,                                    :
                                                            :
   v.                                                       : AP No: 20-03037
                                                            :
   CHERYL CIBULA PAYNE,                                     :
             Defendant.                                     :

         MOTION TO DISMISS AND MEMORANDUM IN SUPPORT THEREOF

             COMES NOW the Defendant Cheryl Cibula Payne, by counsel, and moves this

   court, pursuant to F.R.B.P. 7012(b)(6), to dismiss the “Motion Pursuant to 11 U.S.C.

   §1328” for failure to state a claim upon which relief can be granted. As her grounds in

   support thereof, Defendant states as follows:

             1.    A Domestic Support Obligation is a defined in 11 U.S.C. §101(14A) and

                  consists of the four elements found in subsections (A), (B), (C), and (D).

             2. A party attempting to prove the existence of a Domestic Support Obligation

                  must prove all four elements. In re Forgette, 379 B.R. 623

                  (Bankr. W.D. Va, 2007).

             3. Although Plaintiff alleges the debt is a Domestic Support Obligation, he has

                  failed to allege specifically elements (B) and (D).

             4. Plaintiff bears the burden of proving a Domestic Support Obligation is support

                  or “actually in the nature of alimony, maintenance or support.” Pagels v.

   James H. Wilson, Jr., VSB No: 27878              1
   Counsel for Defendant
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060
   (804) 740-6464
Case 20-03037-KLP              Doc 10    Filed 05/20/20 Entered 05/20/20 15:23:34          Desc Main
                                         Document     Page 2 of 2



                  Pagels, APN 10-07070-SCS (EDVA Bkr. 2010) citing Tilley v. Jessee, 789

                  F.2d 1074, 1077 (4th Cir. 1986).

             5. In support of his “Motion” in this chapter 13 case, Plaintiff erroneously relies

                  on In re Schenkein, 2010 WL3219464, a New York chapter 7 case, which

                  stands for the proposition that it does not matter in chapter 7 whether the debt

                  is a 523(a)(5) debt or a 523(a)(15) debt.

             WHEREFORE, the Defendant moves this court to dismiss the “Motion Pursuant

   to 11 U.S.C. §1328”, and to issue such other orders, processes, or judgments that are

   necessary or appropriate to carry out the provisions of Title 11.

   Date: May 20, 2020                                CHERYL CIBULA PAYNE
                                                     By Counsel

   /s/James H. Wilson, Jr.
   James H. Wilson, Jr.
   Counsel for Defendant
   VSB No: 27878
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060
   (804) 740-6464


                                           PROOF OF SERVICE

          I certify that I have this 20th day of May, 2020, mailed a true copy of this Motion
   to James M. Goff, II, Esq., James M. Goff, II, P.C., 10310 Memory Ln., Ste. 2C, P.O.
   Box 313, Chesterfield, VA 23832.

                                                     /s/ James H. Wilson, Jr.
                                                     James H. Wilson, Jr., VSB No: 27878
                                                     Counsel for Defendant




   James H. Wilson, Jr., VSB No: 27878               2
   Counsel for Defendant
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060
   (804) 740-6464
